—Proceeding pursuant to CPLR article 78 in the nature of mandamus and prohibition, inter alia, to compel the respondent Thomas J. Dolan, Judge of the County Court, Dutchess County, to entertain the petitioner’s plea of guilty in a criminal action entitled People v Kendall Francois, pending under Dutchess County Superseding Indictment No. 122/98.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“ ‘[Prohibition is available only where there is a clear legal right and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers’ ” (Matter of Rondon v Kohm, 229 AD2d 395, quoting Matter of Holtzman v Goldman, 71 NY2d 564, 569). The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12).
The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.